Citation Nr: 0120716	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  96-23 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory 
disease, with complications.

2.  Entitlement to service connection for cervical disc 
disease.

3.  Entitlement to an increased initial evaluation in excess 
of 20 percent for service-connected dry eyes with keratitis.

4.  Entitlement to an increased initial evaluation in excess 
of 10 percent for service-connected hypertension.

5.  Entitlement to an increased initial evaluation in excess 
of 10 percent for service-connected headaches prior to July 
29, 1999, and to an increased initial evaluation in excess of 
30 percent from July 29, 1999.

6.  Entitlement to an increased initial evaluation in excess 
of 10 percent for service-connected bronchitis, prior to July 
22, 1999, and to an increased initial evaluation in excess of 
30 percent from July 22, 1999.

7.  Entitlement to an initial compensable evaluation for 
service-connected sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1981 to August 
1990, as well as additional unverified periods of active and 
inactive reserve component service.  This matter is currently 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.  In November 1995, 
the RO denied claims for service connection for "female 
problems" and for cervical disc disease.  The RO granted 
service connection for hypertension, assigning a 10 percent 
evaluation for that disability; granted service connection 
for dry eyes, assigning a 20 percent evaluation for that 
disability; granted service connection for rhinitis with 
sinusitis, assigning a noncompensable evaluation; granted 
service connection for headaches, assigning a 10 percent 
evaluation; and, granted service connection for lung disease, 
assigning a 10 percent evaluation.  In January 1996, the 
veteran disagreed with these determinations, and, after 
statements of the case were issued in March 1996 and June 
1996, the veteran submitted timely substantive appeals in May 
1996 and June 1996 and at a personal hearing conducted in 
September 1996.  During the pendency of this appeal, 
jurisdiction of the veteran's claims files was transferred to 
the VA RO in Cleveland, Ohio.

By a rating decision issued in March 2000 by the Cleveland, 
Ohio, RO, the initial evaluation for bronchitis, residuals, 
probable left lung pneumonia, was increased to 30 percent 
from July 22, 1999, and the initial evaluation for 
cluster/migraine headaches was increased to 30 percent from 
July 29, 1999.  As these are not the highest evaluations 
available under the schedular criteria, the veteran's appeals 
as to these two claims remain pending for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that the veteran has submitted additional 
claims during the pendency of this appeal, including claims 
for service connection for thyroid problems and Sjogren's 
syndrome, manifested by chronic cough, dry mouth, dry throat, 
hoarseness, and arthritis of the hand, knees, and ankles.  A 
December 2000 rating decision denied those claims.  The 
record does not reflect that the veteran has disagreed with 
or appealed these determinations, and the claims are not 
before the Board at this time, although the appeal period has 
not yet expired. 

The claims of entitlement to service connection for pelvic 
inflammatory disease and for cervical disc disease are 
addressed in the REMAND appended to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been obtained.

2.  The veteran's service-connected dry eyes with keratitis 
are currently manifested by superficial punctate keratopathy, 
fluctuating in severity, and by absent tear production in 
both eyes.

3.  The veteran's diastolic blood pressure readings have not 
been predominantly more than 100 at any time during the 
pendency of this claim, and the systolic pressure has not 
been predominantly 200 or more; the veteran does require 
medication for control of her blood pressure, and there was 
mild enlargement of the heart at the time of the August 1995 
VA examination, but the heart size was normal at the time of 
the July 1999 VA examination. 

4.  The veteran's tension headaches were initially manifested 
by subjective complaints of headaches occurring an average of 
once a month, lasting as long as four days to one week, but 
the frequency of headaches increased to two or three times 
per week by 1999, lasting up to 24 hours and sometimes 
requiring bedrest, in a quiet room; there is no objective 
evidence of nausea or vomiting, double vision, photophobia, 
tinnitus, or numbness or tingling.

5.  The veteran's service-connected bronchitis was manifested 
by rales in the left lung during a portion of the evaluation 
period, by a persistent cough, dyspnea with exertion, and, 
from July 1999, by reduced diffusing capacity; the veteran's 
bronchitis is not manifested by considerable expectoration, 
rales throughout the chest, or beginning chronic airway 
obstruction, or by pulmonary function abnormality other than 
reduced diffusing capacity.

6.  The veteran's service-connected sinusitis and allergic 
rhinitis are currently manifested by nasal congestion, 
hyposmia, and difficulty breathing, during exacerbations, and 
require continuous medication for control, but are not 
manifested by atrophy of intranasal structures, crusting, 
scabbing, polyps, or nasal obstruction.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for service-connected dry eyes with keratitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.84, Diagnostic Code 6025 (2000).

2.  The criteria for an initial evaluation of 30 percent for 
hypertension were met prior to July 29, 1999, but the 
criteria for an initial evaluation in excess of 10 percent 
for hypertension have not been met from July 29, 1999.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2000); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).

3.  Resolving doubt in the veteran's favor, the criteria for 
an initial 30 percent evaluation for service-connected 
cluster/migraine headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2000).

4.  The criteria for an initial evaluation in excess of 10 
percent for service-connected bronchitis were not met prior 
to July 22, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.97, Diagnostic 
Code 6600 (2000); 38 C.F.R. § 4.97, Diagnostic Code 6600 
(prior to Oct. 7, 1996).

5.  The criteria for an initial evaluation in excess of 30 
percent for service-connected bronchitis were not met from 
July 22, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.97, Diagnostic Code 
6600 (2000); 38 C.F.R. § 4.97, Diagnostic Code 6000 (prior to 
Oct. 6, 1996).

6.  The criteria for an initial compensable evaluation for 
service-connected sinusitis and allergic rhinitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.20, 4.97, Diagnostic Codes 6513, 
6522 (2000); 38 C.F.R. § 4.97, Diagnostic Codes 6501, 6510, 
6514 (prior to Oct. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to increased 
initial evaluations for her service-connected disabilities 
following the initial grant of service connection for those 
disabilities.  Disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  In a claim of disagreement with a disability rating 
assigned contemporaneously to a grant of entitlement to 
service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA includes an enhanced duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim, and an 
enhanced duty to notify the veteran of the evidence required 
to substantiate a claim.   

After examining the record, the Board is satisfied that the 
claims for increased evaluations addressed in this decision 
have been properly developed.  Recent VA examination reports 
have been associated with the claims file, as have current VA 
clinical records.  Further, the veteran was offered the 
opportunity to identify any other relevant evidence.  The RO 
has associated all identified, relevant evidence with the 
claims files, and all relevant evidence was considered.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate her claims, as the veteran was 
notified of the criteria for the various evaluations under 
each applicable diagnostic code, by the June 1996 statement 
of the case (SOC) and supplemental statements (SSOCs) in 
September 1997, September 1998, and March 2001.  

Thus, the RO has complied with the duty to assist the veteran 
and the duty to notify the veteran as mandated by the 
recently enacted VCAA, even though the development of the 
claim was completed before enactment of that change in the 
law.  As such, the Board finds no prejudice to the veteran in 
this case by proceeding with an adjudication of the claims 
for increased evaluations addressed in this decision.  As 
there has been no prejudice to the veteran that would warrant 
a remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

1.  Claim for increased initial evaluation for dry eyes with 
keratitis

The veteran's service medical records reflect that she was 
treated in service for reddened eyes, diagnosed as scleritis, 
in 1984.  Service separation examination conducted in May 
1990 was devoid of diagnosis or history of dry eyes.  
However, the veteran was treated for dry eyes within a few 
weeks after her service discharge, and continuously 
thereafter.  The RO granted service connection effective as 
of the date of submission of the claim, and assigned a 10 
percent evaluation for each eye.  The veteran contends that 
she is entitled to a higher initial evaluation.

A private clinical record dated in October 1994 reflects that 
the veteran complained of blurred vision in the left eye.  
The provider assigned a diagnosis of dry eye syndrome, 
probably allergy induced.  

An August 1995 VA examination reflects that the veteran had a 
history of dry eyes for many years, for which she used non-
preserved artificial tears.  The conjunctiva of each eye was 
white.  The cornea and anterior chamber were normal except 
for scattered superficial punctate erosions over the central 
cornea, left eye.  Basal tear function measured 0 millimeters 
of wetting after five minutes, consistent with profound 
deficiency.  The examiner diagnosed keratitis sicca.  

At her personal hearing, conducted in September 1996, the 
veteran testified that she had occasional blurred vision as a 
result of her dry eyes, and testified that tear duct plugs, 
which were required, caused discomfort.

On VA examination conducted in July 1999, the veteran 
complained of frequent redness, burning, itching, tearing, 
lid crusting, and dry eyes for the past 10 years.  She denied 
difficulty with near or distance vision or with glare.  She 
denied significant pain, flashes, floaters, or halos.  Her 
corrected visual acuity was 20/20 in both eyes.  The 
conjunctivas were white.  There was scattered superficial 
punctate keratopathy centrally in both eyes.  The examiner 
concluded that the veteran had dry eye syndrome with 
superficial keratopathy requiring supplemental artificial 
tears every 2 to 4 hours.

The veteran was notified, by an SOC issued in June 1996, that 
her service-connected dry eye disability was evaluated under 
38 C.F.R. § 4.84, Diagnostic Code (DC) 6025.  Under that 
diagnostic code, interference with the lacrimal duct, from 
any cause, warrants a 10 percent evaluation if unilateral and 
a 20 percent evaluation if bilateral.  The 10 percent 
evaluation assigned for each affected eye is the maximum 
schedular evaluation available under this diagnostic code.

The veteran's representative argues that the veteran's 
problems due to the dry eye syndrome, including the punctate 
keratopathy and the need for supplemental artificial tears, 
present an exceptional and unusual disability picture and 
warrant extraschedular evaluation.  The RO determined, as 
noted in the September 1998 and March 2001 SSOCs, that 
extraschedular evaluation was not warranted. 

The Board notes that, although punctate keratopathy was 
present, and the veteran complained of symptoms such as lid 
crusting, the veteran did not identify any specific 
interference with industrial capability due to those 
symptoms, and the veteran has not required hospitalization or 
frequent outpatient treatment for secondary infections or 
other effects of the dry eye syndrome.  The evidence 
establishes that the veteran is required to use artificial 
tears, but the Board finds that the use of such medication is 
entirely consistent with the expected disability picture 
where there is interference with the lacrimal duct, and is 
contemplated within the 10 percent evaluation assigned for 
each eye, here, a 20 percent evaluation, since both eyes are 
affected.  

The Board notes that there is no medical evidence that the 
artificial tears have resulted in any side effects resulting 
in further disability, and there is no evidence that the use 
of the tears requires substantial amounts of time or is 
repulsive.  The veteran's representative has not identified 
any disabling factor not considered by the RO.  The Board 
agrees with the RO's determination that a referral for 
consideration of an extraschedular evaluation is not 
warranted. 


2.  Claim for increased initial evaluation for hypertension

The veteran's service medical records clearly reflect that 
hypertension was diagnosed and treated during her service.  
Thus, the RO granted service connection for hypertension in 
the November 1995 rating decision which followed the February 
1995 claim for service connection for that disability, and 
assigned a 10 percent evaluation for that disability.  The 
veteran contends that she is entitled to an initial 
evaluation in excess of the assigned 10 percent evaluation.

The clinical records establish that, since she submitted the 
claim for service connection, the veteran's disability due to 
blood pressure has varied.  February 1995 outpatient clinical 
records show that the veteran's blood pressure was 170/90.  
On VA examination conducted in August 1995, the veteran's 
blood pressure was 160/100 sitting and 140/100 standing.  
Radiologic examination of the chest showed evidence of mild 
left ventricular enlargement.  The examiner concluded that 
the veteran had severe hypertension which had affected her 
heart and caused left ventricular hypertrophy and strain.  

The veteran's blood pressure was recorded as 150/102 to in 
September 1995, 150/96 in October 1995, 120/72 in February 
1996, and 133/101 in May 1996.  At a personal hearing 
conducted in September 1996, the veteran testified that she 
had heart enlargement and chest pain as a result of her 
service-connected hypertension, and testified that she 
experienced dizziness and other side effects of the 
medications used to control her blood pressure.

In September 1996, radiologic examination of the chest was 
interpreted as normal.  The veteran's blood pressure was 
120/80.  In November 1996, her blood pressure was 136/96 and 
138/94.  The veteran was informed that her blood pressure was 
not under good control.  In March 1997, the veteran's blood 
pressure was 132/84; in April 1997, it was 140/102, in May 
1997, it was 160/80 and 118/84; in October 1997, the 
veteran's blood pressure was 130/82.  The veteran's blood 
pressure was 100/78 in September 1998; in November 1998, 
blood pressure was recorded as 110/80.

On VA examination conducted in July 1999, the veteran 
reported significant improvement in blood pressure control 
with her current medication regimen.  Her blood pressure was 
135/80 in the right arm while she was seated, varying to 
140/80.  Her heart size appeared normal on examination, with 
the PMI in the fifth intercostal space at the midclavicular 
line.  Radial and dorsal pedal pulses were described as 
normal, 2+, bilateral and symmetric.  There was no AV nicking 
of the fundi.  There was no left ventricular hypertrophy at 
that time.  The chest x-ray was essentially normal, with no 
evidence of cardiomegaly.  The examiner concluded that the 
veteran's hypertension was well-controlled, with no evidence 
of cardiac disease secondary to hypertension at this time.

In November 1999, the veteran's blood pressure was reported 
as 166/60; later that day the blood pressure was measured as 
116/84.  The blood pressure reading in January 2000 was 
120/80; in July 2000, the blood pressure was 130/80.  The 
October 2001 blood pressure was 120/90; in February 2001, 
blood pressure was recorded as 120/90.

The veteran was notified by the June 1996 SOC that her 
service-connected hypertensive vascular disease (essential 
arterial hypertension) was evaluated under 38 C.F.R. § 4.104, 
DC 7101.  Under DC 7101, hypertensive vascular disease 
manifested by diastolic pressure readings predominantly 100 
or greater warranted a 10 percent disability rating.  
Hypertensive vascular disease manifested by diastolic 
pressure readings that were predominantly 110 or more with 
definite symptoms of the disease warranted a 20 percent 
disability rating.  Note 1 indicated that when continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent would be assigned.  
38 C.F.R. § 4.104, DC 7101 (1997).  

In this case, the veteran's blood pressure has consistently 
remained under 110 for all diastolic readings; however, the 
veteran did have several blood pressure readings in which the 
diastolic pressure was 100 or slightly more.  The veteran's 
use of medication was considered in the assignment of a 10 
percent evaluation.  However, there were no diastolic blood 
pressure readings of 110 or more, so an evaluation in excess 
of 10 percent was not warranted under DC 7101.

The Board notes that, during the pendency of this appeal, VA 
amended its regulations for rating cardiovascular system 
disabilities, with the revision effective January 12, 1998.  
See 38 C.F.R. § 4.104 (2000).  The timing of this change in 
the regulations requires the Board to first consider whether 
the amended regulation is more favorable to the veteran than 
the prior regulation, to include separately applying the pre-
amendment and post-amendment version to determine which 
version is more favorable.  If the amended version is more 
favorable, the Board will apply the amended version from the 
effective date of the amendment and the pre-amendment version 
for any period preceding the effective date; however, the 
effective date for any change in evaluation based on the 
revised regulation cannot be earlier than the effective date 
of the change.  In applying either version, all evidence of 
record must be considered.  See VAOPGCPREC 3-2000 (2000); 
VAOPGCPREC 11-97 (1997); Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

After a review of the relevant regulations, the Board finds 
that the schedular ratings applicable to hypertension (DC 
7101) essentially did not change as a result of these new 
revisions, and the Board will adjudicate the veteran's claim 
pursuant to the regulations in effect at the time applicable.  
Under the current criteria for evaluating hypertension, now 
titled hypertensive vascular disease (hypertension and 
isolated systolic hypertension), a 10 percent rating will be 
assigned with diastolic pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more, or a history of 
diastolic pressure predominantly 100 or more on continuous 
medication.  A 20 percent disability rating may be warranted 
with diastolic pressure readings predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  As with the 
prior version of the rating criteria for evaluating 
hypertension, Note 1 to this DC indicates that hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  Hypertension is defined to mean 
that the diastolic blood pressure is predominantly 90 or 
greater.  38 C.F.R. § 4.104, DC 7101 (2000).  

As the veteran had no blood pressure readings which would 
meet or approximate diastolic pressure readings predominantly 
110 or more and had no systolic blood pressure as high as 
200, it is apparent that the veteran is not entitled to an 
evaluation in excess of 10 percent at any time for 
hypertension evaluated under DC 7101, either under the 
current version or under the prior version of the criteria.  
Therefore, the Board has considered whether the veteran is 
entitled to an evaluation in excess of 10 percent under any 
other applicable diagnostic code.

Under the criteria for evaluating hypertensive heart disease 
in effect prior to January 1998, a 30 percent evaluation was 
warranted for "definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion."  38 C.F.R. § 4.104, DC 7007 (1997).  The Board 
notes that the criterion describing the 30 percent evaluation 
prior to January 1998 includes neither a conjunction, such as 
"and," nor a disjunctive, such as "or."  Thus, it is not 
clear whether the veteran must meet all three of the 
described symptoms, or only one, to warrant a 30 percent 
evaluation.  A 60 percent rating was warranted under that 
version of DC 7007 for marked enlargement of the heart, 
confirmed by radiologic examination, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, or more than light manual labor 
precluded. 

Applying the provisions of 38 C.F.R. § 4.104, DC 7007, to the 
clinical evidence summarized above, the report of the 
examiner who conducted the August 1995 VA examination 
establishes that the diagnostic code for hypertensive heart 
disease is applicable.  The diastolic portion of the 
veteran's blood pressure was 100 at the time of that 
examination, and, with variations, remained at or near 100 
for several months before and after that examination, so as 
to warrant a determination that her blood pressure was at 
that level on a sustained basis.  The radiologic examination 
showed mild left ventricular enlargement.  The Board also 
notes that the veteran did complain of dyspnea on exertion at 
the time of the August 1995 VA examination, although that 
symptomatology was apparently attributed to the veteran's 
service-connected pulmonary disease.  

Even without attributing the veteran's dyspnea to 
hypertensive heart disease, the evidence establishes that the 
veteran met at least two of the three criteria for a 30 
percent evaluation under DC 7007.  Even if it is assumed that 
those criteria are conjunctive, rather than disjunctive, the 
veteran approximates the criteria for the 30 percent 
evaluation, at the time of the August 1995 VA examination, 
since she meets at least two of the criteria.  Thus, the 
Board finds that an increased initial evaluation to 30 
percent for hypertension is warranted on the basis of that 
examination, for at least some portion of the initial 
evaluation period.  

The Board notes, however, that the veteran's symptomatology 
did not meet the criteria for a 60 percent evaluation under 
DC 7007.  In particular, the examiner noted that the veteran 
had mild enlargement of heart, but the Board finds that this 
description does not meet the criterion of "marked" 
enlargement required for a 60 percent evaluation.  The 
veteran's blood pressure did not meet or approximate a 
diastolic reading of 120 or more, and the physician did not 
indicate any limitations on the veteran's ability to perform 
manual labor.

However, at the time of the July 1999 VA examination, the 
veteran no longer met the criteria for a 30 percent 
evaluation under the 1996 version of DC 7007, as her 
diastolic blood pressure was 80, and had been at that level 
for a period of time prior to the examination, and has 
remained at approximately that level.  The veteran's heart 
size was normal on examination.  The examiner specifically 
found that the veteran did not have cardiac disease secondary 
to hypertension.  Thus, the veteran's only diagnosis was 
hypertension, and the only diagnostic code applicable to the 
veteran's service-connected essential hypertension, as of 
July 22, 1999, is DC 7101.  As noted above, the veteran did 
not meet the criteria for an evaluation in excess of 10 
percent under DC 7101.  Thus, the Board concludes that the 
medical evidence, as of the veteran's July 22, 1999 VA 
examination, does not warrant an evaluation in excess of 10 
percent under any applicable diagnostic code.  

The evidence as to the proper evaluation prior to or after 
July 22, 1999, is not in equipoise to warrant any higher 
evaluation, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.

3.  Claim for increased initial evaluation for headaches

The veteran's service medical records reflect that she was 
treated for headaches in service.

On VA examination conducted in August 1995, the veteran 
complained of right-sided, cluster headaches occurring every 
month and generally lasting 1 to 3 days, with some headaches 
lasting up to one week.  There was no forewarning or visual 
changes with the headaches, but there was nausea with 
occasional vomiting or diarrhea.

At her September 1996 personal hearing, the veteran testified 
that her most recent headache had lasted for four (4) days 
and there was excruciating pain.  She testified that her 
symptoms vary somewhat depending on the medications she was 
using, and the doctors had changed the medications several 
times.

On examination conducted in July 1999, the veteran reported 
that she was currently having headaches approximately two or 
three times per week, but these were lasting shorter times 
than previously, usually ending in less than 24 hours.  She 
reported that when she had a headache, she took Elavil, 
Tylenol and Fioricet, and usually went to a quiet, darkened 
room and tried to sleep.  She described the current severity 
of the headaches as 5/10.  The pain was described as on the 
right side, and throbbing in character, without nausea or 
vomiting.  The examiner concluded that the veteran had 
migraines without aura and that secluding herself in a dark 
room prevented the headaches from becoming worse.  She 
reported that, since she sets her own schedule for work, she 
did not lose time from work with the headaches.  The examiner 
concluded that the veteran's headaches were under somewhat 
better control, although more frequent, because the headaches 
were less severe.  The examiner characterized the headaches 
as moderately to severely disabling.

By an SOC issued in June 1996, the veteran was notified that 
her cluster headaches were evaluated under 38 C.F.R. 
§ 4.124a, DC 8100, by analogy to migraine headaches.  
38 C.F.R. § 4.20.  Under DC 8100, headaches will be evaluated 
10 percent disabling with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  A 30 
percent rating will be assigned with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation may be 
assigned where there is evidence of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2000).

In this case, the RO has assigned a 30 percent evaluation, 
effective from July 29, 1999.  However, the Board notes that 
the examiner who conducted the July 1999 VA examination 
concluded that the veteran's headaches had improved at that 
time, although there was an increase in frequency.  However, 
even prior to this increase in frequency, the veteran 
consistently described her headaches as occurring at least 
monthly on average.  The Board finds that the veteran's 
statements regarding the frequency of her headaches is 
consistent with the numerous outpatient treatment records 
associated with the claims file.  The Board also notes the 
medical opinion that the veteran's headaches are currently 
less disabling than previously, because the headaches have 
decreased in severity, while increasing in frequency.  
Resolving reasonable doubt as to the frequency of the 
headaches prior to July 29, 1999, in the veteran's favor, the 
Board finds that the veteran's headache disability warrants a 
30 percent evaluation prior to as well as following July 29, 
1999.

The Board also finds that the evidence does not warrant an 
evaluation in excess of 30 percent for the veteran's headache 
disability at any time during the initial evaluation period.  
The veteran has stated that her headaches, as currently 
controlled by medication, are not always prostrating.  The 
evidence also reflects that the amount of the medications, 
particularly the narcotic medications, that the veteran uses 
is not consistent with "very frequent" headaches of 
prostrating severity.  

Moreover, the veteran has stated that, as she sets her own 
schedule, the headaches do not interfere with her work.  
While the outpatient treatment records reflect that the 
veteran seeks medical treatment for her headaches several 
times each year, she does not seek medical care for headaches 
with a frequency consistent with a determination that the 
headaches are very frequent as wells as completely 
prostrating and prolonged.  The evidence is not in equipoise 
to warrant an evaluation in excess of 30 percent for 
disability due to headaches. 

4.  Claim for increased initial evaluation for bronchitis

The veteran's service medical records show that the veteran 
was treated for wheezing and possible early pneumonitis in 
mid-1985.  Radiologic examinations thereafter noted minor 
findings, but were essentially normal.  The May 1990 
separation examination discloses no reported abnormality of 
the lungs.

At the time of VA examination conducted in August 1995, the 
veteran complained of wheezing in the left lung.  She 
reported having wheezing since she had incurred pneumonia 
while in service.  She reported continual coughing, dyspnea 
on exertion, and the ability to walk one to two blocks 
without problems, but inability to run a mile.  She also 
reported possible exposure to psittacosis or histoplasmosis, 
related to exposure to birds.  There was wheezing and 
decreased breath sounds on the left side.  The right side was 
clear to auscultation and percussion.  The examiner concluded 
that although there was no acute disease on radiologic 
examination of the chest, it was apparent that the veteran 
had some underlying lung damage and bronchitis.

Private clinical records dated in October 1995 disclose that 
the veteran had scattered rhonchi in the lungs but the 
examination was otherwise normal.

At a personal hearing conducted in September 1996, she 
testified that she had severe pain in the mornings and a dry 
cough even though her lung x-rays were clear.  Her pulse rose 
from 68 prior to exertion to 130 after a 10-minute walk. 

On VA examination conducted in July 1999, the veteran 
reported episodes of pleurisy and shortness of breath since 
having pneumonia in service.  She reported no dyspnea, but 
had a cough present on most days, with occasional clear 
sputum, but no hemoptysis and no yellow or green sputum.  The 
veteran's lungs were clear to auscultation, without wheezing, 
rubs, or crackles.  Another examiner, who conducted 
examination in that same month, noted some decreased breath 
sounds on lung auscultation.  Radiologic examination of the 
chest disclosed essentially normal findings.  Pulmonary 
function examination conducted in July 1999 demonstrated 
essentially normal spirometry with no evidence of airway 
obstruction or restriction, but with mildly-reduced diffusing 
capacity.  The veteran's forced vital capacity (FVC) and 
forced expiratory volume in one second (FEV-1) were near 100 
percent of predicted values.  The veteran's FEV-1 to FVC 
ratio was 81.3 percent of predicted without bronchodilators 
and 82 percent post-bronchodilator.  The veteran's diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO(SB)) was 62 percent of the predicted values.  

By an SOC issued in June 1996, the veteran was notified that 
her bronchitis was evaluated under 38 C.F.R. § 4.97, DC 6600.  
Under that diagnostic code, mild bronchitis, characterized by 
slight cough, dyspnea, and few rales, warranted a 
noncompensable evaluation.  Moderate symptomatology, 
including considerable night or morning cough, slight dyspnea 
on exercise, with scattered bilateral rales, warranted a 10 
percent evaluation.  A 30 percent evaluation was assigned for 
moderately severe bronchitis, with persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway obstruction.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1996).

The evidence reflects that the veteran's symptoms of 
bronchitis approximated the criteria for the 10 percent 
evaluation, as she reported night and morning cough, dyspnea 
on exercise, and had scattered rales, although the findings 
with respect to rales disclosed the presence of rales in only 
one lung, rather than bilaterally as required by the 
criteria.  Although the veteran did not meet each of the 
required criteria for the 10 percent evaluation, she met most 
of the criteria for the 10 percent rating.  

However, the evidence reflects that she did not meet or 
approximate the criteria for the 30 percent evaluation under 
the criteria in effect in 1996.  Although she reported 
persistent cough, she did not report considerable 
expectoration.  Although she did report dyspnea which 
precluded strenuous exercise, she was able to walk for 10 
minutes, although her heart rate would rise.  She did not 
have rales throughout the chest, nor was there any medical 
evidence or diagnosis of chronic airway obstruction.  Thus, 
the veteran did not meet the criteria for a 30 percent 
evaluation in 1996 under the criteria then in effect, or at 
any time prior to July 22, 1999.

However, during the pendency of this appeal, the rating 
criteria governing chronic bronchitis were changed, effective 
October 7, 1996.  Under the new rating criteria, a 10 percent 
disability evaluation is warranted for FEV-1 of 71 to 80 
percent predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO 
(SB) of 66 to 80 percent predicted.  A 30 percent disability 
evaluation is warranted for FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 
to 65 percent predicted.  For FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 
40 to 55 percent predicted, or maximum oxygen consumption of 
15 to 20 ml (with cardiorespiratory limit), a 60 percent 
disability evaluation is warranted.  38 C.F.R. § 4.97, DC 
6600 (2000).

Under these criteria, the veteran's reduced diffusing 
capacity meets the revised criteria for a 30 percent 
evaluation, from July 22, 1999, as her DLCO was 62 percent of 
predicted.  However, the veteran does not meet any criterion, 
either under the revised regulations, or under the prior 
regulations, for an evaluation in excess of 30 percent from 
July 22, 1999.  The preponderance of the evidence is, 
therefore, against an evaluation in excess of 30 percent for 
bronchitis from July 22, 1999.

5.  Claim for initial compensable evaluation for sinusitis 
and allergic rhinitis

The veteran's service medical records reflect that she sought 
treatment for allergies during service on several occasions, 
and medications for control of allergies were prescribed.  
Private clinical records the month following the veteran's 
service discharge reflect continued treatment of allergies, 
and service connection was granted, but a noncompensable 
evaluation was assigned.  The veteran has appealed the 
noncompensable evaluation.

On VA examination conducted in August 1995, the veteran 
reported a history of allergies, including to ragweed, dust, 
dust mites, molds, cats, and dogs.  She was taking Flonase 
and Seldane for treatment.  There was a mucus retention cyst 
measuring 1.8 millimeters in the floor of the left maxillary 
sinus.  The examiner concluded that the veteran's chronic 
sinusitis was probably associated with that cyst.

On VA examination conducted in July 1999, the veteran 
indicated that her rhinitis symptoms begin with nasal 
congestion and occasional rhinorrhea, and during allergy 
attacks, she has purulent drainage for which she sometimes 
must take antibiotics.  The veteran reported that during 
attacks of allergic rhinitis, she has nasal congestion, 
hyposmia (loss of smell), and occasional headaches.  
Medications and saline spray improve but do not completely 
relieve her symptoms.  On examination, there was mild mucosal 
edema and some crusting but no nasal obstruction or purulent 
discharge.  The examiner assigned a diagnosis of seasonal 
rhinitis exacerbated by exposure to certain irritants.

By an SOC issued in June 1996, the veteran was notified that 
her sinusitis and allergic rhinitis were evaluated under 
38 C.F.R. § 4.97, DCs 6501 and 6510-6514.  As in effect in 
1996, DC 6501 provided an evaluation of 10 percent for 
chronic rhinitis with definite atrophy of intranasal 
structures and moderate secretion.  With moderate crusting 
and purulence, and atrophic changes, a 30 percent evaluation 
was warranted.  Under DC 6514, sinusitis based on radiologic 
manifestations only warranted a noncompensable evaluation.  
Moderate sinusitis, with discharge, crusting, or scabbing, 
and infrequent headaches, was rated as 10 percent disabling.  
Severe sinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence, was evaluated as 30 percent disabling.

During the pendency of this appeal, the regulations governing 
evaluation of respiratory disability were revised.  Effective 
October 7, 1996, allergic rhinitis is rated pursuant to 38 
C.F.R. § 4.97, DC 6522.  Under the revised regulation, a 10 
percent disability rating is warranted for allergic or 
vasomotor rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passages on both sides or 
complete obstruction on one side.  Allergic or vasomotor 
rhinitis with polyps warrants a 30 percent disability 
evaluation.  38 C.F.R. § 4.97, DC 6522 (2000).

Under the applicable criteria for chronic maxillary sinusitis 
in effect from October 7, 1996, an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6513 (2000).  Pursuant to 
that regulation, a non-compensable evaluation is warranted 
for chronic sinusitis detected by x-ray only.  An evaluation 
of 10 percent is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting warrants a 30 
percent evaluation.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513 
(2000).

The evidence reflects that, under the criteria in effect in 
1996, the veteran's symptoms did not warrant a compensable 
evaluation, as she did not have any atrophy of the intranasal 
structures, and there was no crusting, scabbing or purulence 
at the time of any VA examination.  The veteran's VA 
outpatient treatment records are likewise devoid of any 
evidence of such symptomatology.  As the evidence does not 
warrant a compensable evaluation for rhinitis and sinusitis 
at any time during the initial evaluation period, the Board 
finds that the old criteria is not more favorable to the 
veteran than the new criteria.

The evidence further reflects that the veteran does not meet 
the criteria for a compensable evaluation under the revised 
regulation, as there is no medical evidence of one or more 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic therapy, nor has the veteran alleged that she has 
experienced three or more non-incapacitating episodes of 
sinusitis per year.  At her July 1999 VA examination, the 
veteran described the attacks of sinusitis as not very 
frequent.  The VA outpatient clinical records from August 
1996 to March 1998 reflect complaints of sinusitis in 
February 1998.  VA outpatient clinical records from October 
1998 to February 2001 reflect that the veteran reported 
sinusitis in November 1999.  The evidence establishes that 
the veteran does not meet the criteria for a compensable 
evaluation under the revised regulation based on three 
incapacitating or six non-incapacitating episodes of 
sinusitis yearly.  

The preponderance of the evidence is against a compensable 
evaluation for rhinitis and sinusitis, under either the 
current criteria or under the prior criteria for rhinitis and 
sinusitis.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  


ORDER

Entitlement to an increased initial evaluation in excess of 
20 percent for service-connected dry eyes with keratitis is 
denied.

An initial 30 percent evaluation for service-connected 
hypertension prior to July 29, 1999, is granted, subject to 
laws and regulations governing effective dates of monetary 
awards.

An initial evaluation in excess of 10 percent for service-
connected hypertension from July 29, 1999, is denied.

An initial 30 percent evaluation for service-connected 
headaches is granted, subject to laws and regulations 
governing effective dates of monetary awards.

Entitlement to an increased evaluation in excess of 10 
percent for service-connected bronchitis prior to July 22, 
1999, is denied.  

Entitlement to an increased evaluation in excess of 30 
percent for service-connected bronchitis from July 22, 1999, 
is denied.  

Entitlement to an initial compensable evaluation for service-
connected sinusitis and allergic rhinitis is denied.


REMAND

The veteran's claim for service connection for gynecological 
disability was denied on the basis that pelvic inflammatory 
disease was present prior to the veteran's service and that 
there was no evidence of in-service aggravation.  The veteran 
contends that, if medical opinion were obtained, it would 
support her contention that her gynecologic problems were 
aggravated during service, including by in-service treatment.  
However, no medical opinion has been obtained. 

As noted above, the VCAA removed the requirement that a 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist in the development of a claim, and that 
enactment also made changes to the duty to assist claimants, 
as well as requirements regarding notification of evidence 
needed to substantiate claims.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The newly-enacted legislation is more beneficial to the 
veteran than the prior statutory provisions.  Therefore, 
review of the veteran's claim or service connection for 
pelvic inflammatory disease under the new legislation is 
required before the Board may proceed with appellate review.  
In particular, the Board also believes that the medical 
evidence of record does not allow for informed appellate 
review of the issue on appeal and that additional 
development, to include an appropriate VA medical 
examination, is necessary.  It is not unambiguously clear 
that either a medical examination or a medical opinion is 
unnecessary in deciding this claim.  An examination or 
opinion is treated as being necessary to make a decision on a 
claim under the VCAA if the evidence of record, including 
statements of the claimant, (i) contains competent evidence 
of current disability or persistent or recurring symptoms of 
disability; and (ii) indicates that disability or symptoms 
may be associated with active service; but (iii) does not 
contain sufficient medical evidence for a decision on the 
claim.  VA examination and medical opinion as to whether the 
veteran incurred or aggravated pelvic inflammatory disease in 
service should be obtained.

In regard to her claim for service connection for cervical 
disc disease, the Board notes that the veteran has failed to 
respond to the RO's request that she submit a report of 
accidental injury in connection with a motor vehicle accident 
that she alleges occurred at the conclusion of a period of 
duty for training in February 1992.  The Board also notes 
that the veteran has stated that the Alaska State Highway 
Patrol responded to the accident.  The RO should request 
authorization from the veteran to obtain the State Highway 
Patrol report.  The veteran should also be advised that she 
may submit, or identify and authorize release of, automobile 
insurance records to substantiate her claim.  The RO should 
also request the veteran's reserve component health records 
from the facility in Colorado to which those records have 
been transferred, according to the information furnished to 
the RO by the Alaska National Guard.  The RO should attempt 
to obtain the veteran's personnel records as well.  

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, this case is REMANDED to the RO 
for the following action: 

1.  The RO should attempt to obtain all 
records of VA treatment of the veteran's 
pelvic inflammatory disease, including 
records from February 2001 to the 
present.  The RO should request the 
veteran to provide the names and 
addresses of any non-VA providers who 
provided the veteran with pre-service or 
post-service clinical treatment for 
pelvic inflammatory disease.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
records identified by the veteran which 
are not currently part of the record.

2.  The veteran should be advised of 
alternative types of evidence that might 
assist in establishing her claim, and 
should be afforded the opportunity to 
submit employment medical records, 
insurance medical examinations, pharmacy 
records, or the like, to establish her 
gynecologic condition prior to and 
following service.

3.  The RO should request the veteran's 
reserve component medical and personnel 
records from:  HQ ARPC/DSFP, 6760 E. 
Irvington Place, Denver, Colorado  80280-
4100.  

4.  The RO should request that the 
veteran provide authorization for release 
of a February 1992 Alaska State Highway 
Patrol report of motor vehicle accident.
The RO should advise the veteran to 
submit or authorize release of insurance 
company records pertaining to that 
accident.  If the veteran authorizes the 
RO to obtain such records, the veteran 
should identify and provide the address 
of the insurance company.  The veteran 
should be informed of the results of any 
request made by the RO.

5.  After all development with respect to 
a February 1992 motor vehicle accident 
has been conducted, the RO should 
determine whether that accident occurred 
during authorized travel related to duty 
for training.  If the RO determines that 
the accident occurred during travel 
authorized as part of duty for training, 
the veteran should be afforded VA 
examination to determine the onset and 
etiology of cervical disc disease, and 
any medical evidence or opinion required 
to adjudicate the claim should be 
obtained.  

6.  The RO should afford the veteran 
gynecologic examination.  The claims 
folder must be provided to and reviewed 
by the examiner.  Based on examination 
findings, review of the historical 
evidence, including pre-service clinical 
records, if available, service medical 
records, and post-service clinical 
records, and medical principles, the 
examiner should provide a medical 
opinion, with rationale, as to whether it 
is at least as likely as not that the 
veteran's pelvic inflammatory disease, 
with complications, was incurred or 
aggravated in service. 

7.  Thereafter, the RO should readjudicate 
the claims for service connection on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 


